Case 1:21-cv-00138-JAO-RT Document 13 Filed 05/04/21 Page 1 of 4           PageID #: 77




                   IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII

 FRANCIS GRANDINETTI,                          CIVIL NO. 21-00138 JAO-RT
 #A0185087,
                                               ORDER DENYING SECOND
               Plaintiff,                      APPLICATION TO PROCEED IN
                                               FORMA PAUPERIS BY A
        vs.                                    PRISONER

 DR. RAVI, M.D., et al.,

               Defendants.


         ORDER DENYING SECOND APPLICATION TO PROCEED
                IN FORMA PAUPERIS BY A PRISONER

       Before the Court is pro se Plaintiff Francis Grandinetti’s (“Grandinetti”)

 second Application to Proceed In Forma Pauperis by a Prisoner (“IFP

 Application”). ECF No. 12. Grandinetti’s IFP Application is DENIED as

 incomplete.

        When bringing an action, a prisoner must either pay the $350.00 filing fee

 and a $52.00 administrative fee in a lump sum or, if granted the privilege of

 proceeding in forma pauperis, pay the $350.00 filing fee incrementally as set forth

 in 28 U.S.C. § 1915(b). An application to proceed in forma pauperis requires an

 (1) affidavit of indigence and (2) a certified copy of the inmate’s trust account

 statement for the six months preceding the filing of the complaint. See 28 U.S.C.
Case 1:21-cv-00138-JAO-RT Document 13 Filed 05/04/21 Page 2 of 4            PageID #: 78




 § 1915(a); Page v. Torrey, 201 F.3d 1136, 1139 (9th Cir. 2000). A prisoner must

 submit trust account statements from each institution where he was confined

 during the six-month period. See 28 U.S.C. § 1915(a)(2).

       To assist prisoners in meeting these statutory requirements, the Court

 requires use of a form application—that is, the “Application to Proceed In Forma

 Pauperis by a Prisoner.” See United States District Court District of Hawaii,

 https://www.hid.uscourts.gov/dsp_accord.cfm (follow “Forms You Need to

 Complete to File a New Case”) (last visited May 4, 2021). This form includes (1)

 an affidavit of indigence (for completion by the prisoner); (2) a financial certificate

 and consent to collection of fees (for completion by the prisoner); and (3) a

 certificate (for completion by the warden or other appropriate officer of the

 institution in which the prisoner is confined). See id. The form also reminds the

 prison official to attach a copy of the prisoner’s trust account balance statements

 for the preceding six months. See id.

       If a prisoner is granted leave to proceed in forma pauperis, the Court will

 assess an initial partial filing fee of twenty percent of either the average monthly

 deposits or the average monthly balance in the prisoner’s account, whichever is

 greater. See 28 U.S.C. § 1915(b)(1); Bruce v. Samuels, 577 U.S. 82, 84 (2016).

 An initial partial filing fee will only be collected when funds exist. See 28 U.S.C.

 § 1915(b)(1). The balance of the $350.00 filing fee will be collected in monthly

                                            2
Case 1:21-cv-00138-JAO-RT Document 13 Filed 05/04/21 Page 3 of 4                   PageID #: 79




 payments of twenty percent of the preceding month’s income credited to the

 prisoner’s account, each time the amount in the account exceeds $10.00. See

 28 U.S.C. § 1915(b)(2); Bruce, 577 U.S. at 84. These payments continue until the

 filing fee is paid in full. See 28 U.S.C. § 1915(b)(2). The initial partial filing fee

 and the subsequent monthly installment payments are assessed on a per-case basis.

 See Bruce, 577 U.S. at 84. Thus, filing fees associated with multiple actions are

 recouped simultaneously, not sequentially. See id. at 89–90.

        Grandinetti’s IFP Application is once again incomplete. Specifically, the

 IFP Application does not include: (1) a financial certificate and consent to

 collection of fees;1 (2) a certificate (for completion by the warden or other

 appropriate officer of the institution in which the prisoner is confined); and (3)

 copies of Grandinetti’s trust account balance statements for the preceding six

 months. See ECF No. 12.

        Grandinetti is again DIRECTED to submit a complete Application to

 Proceed In Forma Pauperis by a Prisoner that also includes: (1) certification by

 prison officials of the amount currently in his prison account; (2) an account

 statement for the preceding six months showing all deposits and withdrawals to




 1
   Although the IFP Application appears to include the second page of the court’s approved form,
 the top half of that page is obstructed by an “HCF Inmate Request Form.” See ECF No. 12 at 2.
                                                3
Case 1:21-cv-00138-JAO-RT Document 13 Filed 05/04/21 Page 4 of 4                     PageID #: 80




 Grandinetti’s account during that period; and (3) Grandinetti’s consent to the

 withdrawal of funds from his account.

        Failure to pay the filing fee or submit a complete application on or before

 June 3, 2021, will result in automatic dismissal of this suit without prejudice. See

 Fed. R. Civ. P. 41(b); see also Olivares v. Marshall, 59 F.3d 109, 112 (9th Cir.

 1995). The Court will take no action on any pending or future filings in this action

 until Grandinetti pays the filing fee or is granted IFP status.

        The Clerk is DIRECTED to send Grandinetti an Application to Proceed In

 Forma Pauperis by a Prisoner so that he can comply with this Order.

        IT IS SO ORDERED.

        DATED: Honolulu, Hawaiʻi, May 4, 2021.




 Grandinetti v. Ravi, et al., Civil No. 21-00138 JAO-RT; ORDER DENYING SECOND APPLICATION TO
 PROCEED IN FORMA PAUPERIS BY A PRISONER

                                                 4
